525 F.2d 328
Sara Jane MOORE, Defendant-Petitioner,v.UNITED STATES DISTRICT COURT, NORTHERN DISTRICT OFCALIFORNIA, Respondent.
No. 75--3384.
United States Court of Appeals,Ninth Circuit.
Nov. 12, 1975.

James P. Hewitt, Federal Public Defender, F. Steele Langford, Chief, Criminal Div., Lawrence A. Callaghan, Edward P. Davis, Jr., Asst. U.S. Attys., San Francisco, Cal., for defendant-petitioner.
James Browning, U.S. Atty., San Francisco, Cal., for respondent.
ORDER
Before WRIGHT, GOODWIN and SNEED, Circuit Judges.


1
Defendant has petitioned for a writ of mandamus to set aside certain pretrial proceedings, including her arraignment.  We find in the petition no showing of an abuse of discretion with reference to the challenged proceedings.


2
We note, however, that the district court is faced with a serious problem of statutory time limits.


3
A detained defendant must be brought to trial within the time limited by 18 U.S.C. § 3164(b) if the defendant falls within subsection 18 U.S.C. § 3164(a) (1).  However, a district judge may, upon a finding that the demands of due process so require, exclude both (1) the period during which a defendant is detained for a study of his mental competency pursuant to a court order under  18 U.S.C. § 4244 and (2) the time consumed by court hearings on the defendant's competency, from the ninety (90) day period set forth in 18 U.S.C. § 3164(b).  Upon such a finding, a detained defendant is not a defendant detained solely because he is awaiting trial under 18 U.S.C. § 3164(a)(1) during the time he is committed pursuant to 18 U.S.C. § 4244 for a study to determine his mental competency or during the time consumed by court hearings on his mental competency.


4
The petition for writ of mandamus is denied.